DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at para. [0004], line 1, “a tank in future” should read “a tank in the future”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/059495 to Kye et al. (hereinafter "Kye") in view of JP 6549514 to Shindo et al. (hereinafter "Shindo").
Regarding claim 1, Kye discloses a manufacturing method (p. 3, l. 35 of attached translation)  for manufacturing a tank (Fig. 2), comprising: a step of forming a structural body (Fig. 2) constituted by a liner (liner X, Fig. 2) and a fiber reinforced resin layer (composite layer Y, Fig. 2) placed on an outer periphery of the liner (Fig. 2), the structural body including a cylindrical portion (Fig. 2; p. 3, ll. 19-20)  and dome portions (Fig. 2; p. 3, ll. 19-20) provided in opposite ends of the cylindrical portion in an axial direction of the cylindrical portion (Fig. 2; p. 3, ll. 19-20); a step of winding a heat insulating sheet (protective layer Z, Fig. 2) around the fiber reinforced resin layer (layer Y) after the step of forming the structural body (see Fig. 2; p. 3, ll. 27-29).
Kye does not disclose the heat insulating sheet having notches in dome forming portions provided to correspond to the dome portions, and a step of covering the dome portions with the dome forming portions. 
Shindo teaches a method of manufacturing a tank having a cylindrical portion and dome portions at either end (Fig. 1). Shindo teaches applying a reinforcing layer by winding a sheet (4A, Fig. 6) about a liner (2, Fig. 6). Shindo teaches the sheet having a plurality of notches (46, Fig. 6) at the dome end that define dome forming portions (42B, Fig. 6). Shindo teaches covering the dome portions with the dome forming portions (Fig. 6). Shindo further teaches that the notches formed in the sheet at the dome ends eliminate overlap of the sheet at the ends, which provides a uniform thickness (p. 4, ll. 9-39 of attached translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kye such that the heat insulating sheet has notches forming dome forming portions and covering the dome portions with the dome forming portions as taught by Shindo for the purpose of advantageously providing a uniform thickness at the dome portions, as recognized by Shindo (p. 4, ll. 9-39).
Regarding claim 4, Kye discloses a tank (Fig. 2) comprising: a structural body (Fig. 2) constituted by a liner (liner X, Fig. 2) and a fiber reinforced resin layer (composite layer Y, Fig. 2) formed on an outer periphery of the liner (Fig. 2), the structural body including a cylindrical portion (Fig. 2; p. 3, ll. 19-20)  and dome portions (Fig. 2; p. 3, ll. 19-20) provided in opposite ends of the cylindrical portion in an axial direction of the cylindrical portion (Fig. 2; p. 3, ll. 19-20); and a heat insulating layer (protective layer Z, Fig. 2) placed on an outer side of the structural body (Fig. 2), the heat insulating layer being formed by use of a heat insulating sheet (see Fig. 2; p. 3, ll. 27-29), the heat insulating sheet (layer Z) includes dome forming portions (portion of layer Z at dome portion, Fig. 2) covering the dome portions (Fig. 2) and an intermediate portion (portion of layer Z at cylindrical portion, Fig. 2) provided as a region between the dome forming portions (Fig. 2) such that the intermediate portion is wound around the cylindrical portion of the structural body (Fig. 2) in a circumferential direction of the cylindrical portion (Fig. 2).
Kye does not disclose the dome forming portions having notches.
Shindo teaches a tank having a cylindrical portion and dome portions at either end (Fig. 1). Shindo teaches applying a reinforcing layer by winding a sheet (4A, Fig. 6) about a liner (2, Fig. 6). Shindo teaches the sheet having an intermediate portion wound about the cylindrical portion (Fig. 6) and a plurality of notches (46, Fig. 6) at the dome end that define dome forming portions (42B, Fig. 6). Shindo teaches covering the dome portions with the dome forming portions (Fig. 6). Shindo further teaches that the notches formed in the sheet at the dome ends eliminate overlap of the sheet at the ends, which provides a uniform thickness (p. 4, ll. 9-39 of attached translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Kye such that the dome forming portions of the heat insulating sheet has notches as taught by Shindo for the purpose of advantageously providing a uniform thickness at the dome portions, as recognized by Shindo (p. 4, ll. 9-39).
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kye in view of Shindo and in further view of U.S. Pub. 2019/0203883 to Kojima et al. (hereinafter “Kojima”).
Regarding claim 2, Kye further discloses the heat insulating sheet (layer Z) includes an adhesive layer or an adhesive agent (p. 3, ll. 35-40) on one surface of a region between the dome forming portions (p. 3, ll. 35-40).
Kye in view of Shindo does not disclose the heat insulating sheet includes adhesive layers or adhesive agents on opposite surfaces of the dome forming portions, and after the step of winding the heat insulating sheet, the adhesive layers or the adhesive agents provided in the dome forming portions corresponding to the dome portions are exposed, and tank protectors are attached to the dome forming portions.
Kojima teaches a high-pressure tank having a cylindrical body with dome end parts (Fig. 1). Kojima teaches tank protectors (first and second protective members 61, 62) are attached to the dome ends (Fig. 1). Kojima teaches that the tank protectors (protective members 61, 62) are fixed to the outer surface of the tank with an adhesive agent (paras. [0029]-[0030]). Kojima teaches that the tank protectors provide impact resistance to prevent breakage or cracks of the tank (para. [0006]). Kojima further teaches that one end of the tank has a mouth member (30) with a fusible plug valve (50, para. [0026]). Kojima further teaches that the fusible plug valve is a safety valve that functions to release pressure of a stored gas when a temperature of the tank exceeds a predetermined temperature (para. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kye/Shindo to include an adhesive agent on an opposite surface of the dome forming portions and a tank protector attached to the dome forming portions as taught by Kojima for the purpose of providing impact resistance to the tank, as recognized by Kojima (para. [0006]). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kye/Shindo to have a mouth piece and a fusible plug valve provided at one of the dome portions as taught by Kojima for the purpose of safely releasing pressure of a stored gas, as recognized by Kojima (para. [0026]).
Regarding claim 3, Kye further discloses heat insulation performance of the heat insulating sheet (layer Z) in a part covering the one of the dome portions is lower than heat insulation performance of the heat insulating sheet (layer Z) in a part covering the other one of the dome portions (the layer Z is capable of having a lower heat insulating performance at one end). 	The obviousness rejection follows along the same lines as presented for Claim 2 above (details not duplicated herein, for brevity), the combination of Kye/Shindo’s method as modified by Kojima already includes that the structural body includes a mouth piece (Kojima, member 30, see reasons for modification above) and a fusible plug valve (Kojima, valve 50, see reasons for modification above) attached to the mouth piece, the mouth piece and the fusible plug valve being provided in one of the dome portions (Kojima, Fig. 1, para. [0026], see reasons for modification above).
Regarding claim 5, Kye in view of Shindo discloses the tank above, but does not disclose tank protectors provided on outer sides of the dome portions.
Kojima teaches a high-pressure tank having a cylindrical body with dome end parts (Fig. 1). Kojima teaches tank protectors (first and second protective members 61, 62) are attached to the dome ends (Fig. 1). Kojima teaches that the tank protectors (protective members 61, 62) are fixed to the outer surface of the tank with an adhesive agent (paras. [0029]-[0030]). Kojima teaches that the tank protectors provide impact resistance to prevent breakage or cracks of the tank (para. [0006]). Kojima further teaches that one end of the tank has a mouth member (30) with a fusible plug valve (50, para. [0026]). Kojima further teaches that the fusible plug valve is a safety valve that functions to release pressure of a stored gas when a temperature of the tank exceeds a predetermined temperature (para. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank of Kye/Shindo to include tank protectors on outer sides of the dome portions as taught by Kojima for the purpose of providing impact resistance to the tank, as recognized by Kojima (para. [0006]). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kye/Shindo to have a mouth piece and a fusible plug valve provided at one of the dome portions as taught by Kojima for the purpose of safely releasing pressure of a stored gas, as recognized by Kojima (para. [0026]).
Regarding claim 6, Kye further discloses heat insulation performance of the heat insulating sheet (layer Z) in a part covering the one of the dome portions is lower than heat insulation performance of the heat insulating sheet (layer Z) in a part covering the other one of the dome portions (the layer Z is capable of having a lower heat insulating performance at one end). 	The obviousness rejection follows along the same lines as presented for Claim 5 above (details not duplicated herein, for brevity), the combination of Kye/Shindo’s tank Kye as modified by Kojima already includes a mouth piece (Kojima, member 30, see reasons for modification above) and a fusible plug valve (Kojima, valve 50, see reasons for modification above) attached to the mouth piece, wherein: the mouth piece and the fusible plug valve are provided in one of the dome portions (Kojima, Fig. 1, para. [0026], see reasons for modification above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2018/0202553 to Ueda discloses a tank having a cylindrical portion and dome ends, and a dome reinforcing portion bonded to the dome ends (Fig. 1). 
U.S. Pub. 2010/0213198 to Brown et al. discloses a tank having a liner, a composite reinforcing layer, and a heat insulation layer (Fig. 1).
U.S. Pub. 2003/0019874 to Wright et al. discloses a tank having dome end reinforcements formed from dome forming portions (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731